DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Russell et al. (U.S. 4,712,677) [677].
Regarding Claim 1, Reference [677] discloses positioning a fastener device to at least one object wherein the fastener device comprises: a T-bar component (50); a filament component (52); and a paddle component (53); penetrating the fastener device and at least one object using a hollow needle (hollow needle) of a fastener dispensing device; and ejecting at least part of the fastener device through the hollow needle and out the sharpened tip so that the fastener device is at least partially secured to at least one object.
Regarding Claim 2, Reference [677] discloses wherein at least one object is a container (shoes).
Regarding Claim 3, Reference [677] discloses positioning at least one tag between the fastener device and at least one object prior to penetrating the fastener device and at least one object using a hollow needle of a fastener dispensing device.
Regarding Claim 4, Reference [677] discloses a feed mechanism (feed wheel) for advancing the fastening device; and a cutting mechanism (cut) for separating the individual fastening device from a continuous chain of fastener devices.
Regarding Claim 5, Reference [677] discloses wherein the object is a container.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over McCarthy et al. (U.S. 4,955,475) [475].
Regarding Claim 1, Reference [475] discloses positioning a fastener device to at least one object wherein the fastener device comprises: a T-bar component (101); a filament component (105); and a paddle component (107); penetrating the fastener device and at least one object using a hollow needle (needle) of a fastener dispensing device; and ejecting at least part of the fastener device through the hollow needle and out the sharpened tip so that the fastener device is at least partially secured to at least one object (articles of commerce).
Regarding Claim 2, Reference [475] discloses wherein at least one object is a container.
Regarding Claim 3, Reference [475] discloses positioning at least one tag between the fastener device and at least one object prior to penetrating the fastener device and at least one object using a hollow needle of a fastener dispensing device.
Regarding Claim 4, Reference [475] discloses a feed mechanism (feed track) for advancing the fastening device; and a cutting mechanism (knife 83) for separating the individual fastening device from a continuous chain of fastener devices.
Regarding Claim 5, Reference [475] discloses wherein the object is a container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 4,712,677) [677].
Regarding Claim 6, Reference [677] discloses the claimed invention, but does not explicitly disclose a contiguous chain of fastener devices is at least 500 fastener devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a chain of fastener devices of at least 500 fastener devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, paragraph [0034], line 9, applicant has not disclosed any criticality for the claimed limitations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 4,955,475) [475].
Regarding Claim 6, Reference [475] discloses the claimed invention, but does not explicitly disclose a contiguous chain of fastener devices is at least 500 fastener devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a chain of fastener devices of at least 500 fastener devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 7, paragraph [0034], line 9, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677